Order entered October 7, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01489-CR

                         WILLIAM PAUL LANGRUM, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F-1160330-L

                                          ORDER
       The State’s motion for an extension of time in which to file its brief is GRANTED. The

brief, which was filed with its motion on October 3, 2014, is considered timely filed as of the

date received.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE